Atkinson, J.
An attachment for the • recovery of a debt was issued against a non-resident railroad company and levied upon its car in this State, and a resident railroad company filed a claim thereto. Upon a hearing by the judge, by consent, without a jury, the.undisputed evidence made it affirmatively appear that the claimant had the ear in possession under a contract of hiring with the defendant in attachment. The car was an empty freight ear, and all use thereof by the claimant under the contract had ceased, and nothing remained to be done except to return it to the owner. Held, that there was no error in entering a judgment against the claimant.
(a) On its facts this case differs from Southern Flour & Grain Co. v. Northern Pacific Ry. Co., 127 Ga. 626 (56 S. E. 742, 9 L. R. A. (N. S.) 853, 119 Am. St. R. 356), and Southern Ry. Co. v. Brown, 131 Ga. 245 (62 S. E. 177), in which cases it d'id not affirmatively appear that the resident company had finished its use of the ear.

Judgment affirmed.


All the Justices concur.